This is an appeal by transcript. The appeal is from the order sustaining the motion for a new trial. A motion to dismiss has been filed for the reason that the order sustaining the motion for new trial is not a part of the record. The appeal must be dismissed. This court has many times held that motions and rulings thereon are no part of the record and cannot be presented to this court by transcript. Chase v. Byrnes,147 Okla. 118, 294 P. 786; Adams Royalty Co. v. Faulkner,176 Okla. 423, 55 P.2d 1033; Mitchell v. Peerson, 179 Okla. 521,66 P.2d 1.
The appeal is dismissed.
BAYLESS, V. C. J., and PHELPS, CORN, GIBSON, and HURST, JJ., concur. *Page 126